DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-6, and 8 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, discloses or fairly suggests: a flange portion is provided having a flat plate- like shape and having an outer diameter larger than outer diameters of all other portions of the cap, the flange portion has a fan-like shape as viewed from an uppermost surface side of the cap, and the connecting portion and the flange portion are separated from each other by a separation distance of from 15 mm to 30 mm, in the combination as claimed. Also, see the arguments filed on 16 May 2022, specifically the last paragraph on page 5 continuing to page 6 which sets forth the critically for the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/               Primary Examiner, Art Unit 3753